DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The amendment filed on 12 April 2021 has been entered. Claim(s) 1-22 remain pending in this application.  Claim(s) 22 is new.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Brookman on 8 July 2021.

The application has been amended as follows: 


CLAIMS 11 AND 16 ARE CANCELLED.

Replace Claim 1 with: “An aerospace system, comprising:
a launch vehicle comprising a first end and a second end opposite the first end, wherein the launch vehicle includes a vehicle axis that extends between the first and second opposite ends;
a propulsion system carried by the launch vehicle and comprising at least one nozzle positioned at the second end of the launch vehicle and configured to direct exhaust products away from the second end to generate thrust; and
a flexible thermal protection apparatus positioned around an exterior surface of the nozzle to insulate the nozzle, the thermal protection apparatus comprising:
an outer fabric layer that forms an outer surface of the thermal protection apparatus, wherein the outer fabric comprises metal alloy fibers woven together;
an inner fabric layer that forms an inner surface of the thermal protection apparatus, wherein the inner surface faces towards the exterior surface of the nozzle;
a layer of insulation between the inner and outer fabric layers, wherein the layer of insulation is configured to be at least partially saturated with water;
waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer; and
a plurality of threads that stitch the outer fabric layer to the layer of insulation and the inner fabric layer, wherein–
the plurality of threads are arranged only in columns that align with the vehicle axis or in columns and rows such that the number density of the columns is greater than the number density of the rows


Replace Claim 5 with: “The aerospace system of claim 4 wherein adjacent columns are separated from each other by 

Replace Claim 10 with: “An aerospace system, comprising:
a launch vehicle;
a propulsion system carried by the launch vehicle, the propulsion system comprising a nozzle; and
a thermal protection apparatus positioned around an exterior surface of the nozzle, the thermal protection apparatus including:
an outer fabric layer that comprises a first fabric;
an inner fabric layer that comprises a second fabric different from the first fabric;
a layer of insulation interposed between the inner and outer fabric layers and formed from ceramic fibers, wherein the layer of insulation is configured to be at least partially saturated with water; 
a plurality of threads stitching the outer fabric layer, the inner fabric layer, and the layer of insulation together; and
waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer.”

Replace Claim 12 with: “The aerospace system of claim 10 wherein the launch vehicle has a body and wherein the system further comprises an additional thermal protection apparatus 

Replace Claim 17 with: “An aerospace system comprising:
a launch vehicle configured to move in a first direction;
a propulsion system carried by the launch vehicle, the propulsion system comprising a nozzle; and
a thermal protection apparatus positioned around an exterior surface of the nozzle, the thermal protection apparatus comprising:
an outer fabric layer that comprises metal alloy fibers woven together such that the outer fabric layer has an angle-interlock architecture;
a layer of insulation positioned adjacent to the outer fabric layer and that comprises ceramic fibers, wherein the layer of insulation is configured to be at least partially saturated with water;
waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the layer of insulation; and

the plurality of threads are arranged only in columns that are oriented in the first direction.”

Allowable Subject Matter
Claims 1-10, 12-15 and 17-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The limitations “waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 

Bergin (Non-Patent Literature – SLS Program pressing forward with engine heat shield design change) teaches a launch vehicle (Page 1, Line 1 – the SLS is a launch vehicle), a propulsion system (Page 1, Line 1 – the RS-25 is a rocket engine/propulsion system) comprising at least one nozzle (Page 3, Lines 7-11 – the engines have nozzles), a flexible thermal protection apparatus positioned around an exterior surface of the nozzle (Page 3, Lines 1-11 – the flexible thermal blanket, which is a flexible thermal protection apparatus connected to the exterior of the nozzle) but does not teach the thermal protection apparatus 
Whitely (U.S. Patent No. 4,499,134) teaches a thermal protection system (Column 1, Lines 16-18 – the system is for high temperature conditions and therefore a thermal protection system) for wherein the thermal protection apparatus comprises an outer fabric layer (2 – Column 6, Lines 46-59) that forms an outer surface of the thermal protection apparatus (Figure 2 – the outer fabric layer, 2, is on top of/outside), wherein the outer fabric comprises metal fibers woven together (Column 6, Lines 46-59 – the outer fabric layer, 2, is made of woven metal fibers); an inner fabric layer (3) that forms an inner surface of the thermal protection apparatus (Figure 2 – the inner fabric layer, 3, forms a surface of the thermal protection apparatus and is on the side opposite the outer surface and therefore would be the inner surface of the thermal protection apparatus); a layer of insulation between the inner and outer fabric layers (5 – Column 7, Lines 57-61 – the paper, 5, is a layer of insulation between the inner and outer fabric layers, 3 and 2); and a plurality of threads that stitch the outer fabric layer to the layer of insulation and the inner fabric layer (Figures 1 and 2 – Column 3, Lines 2-6 and Column 6, Lines 46-59 – the outer layer, insulation layer and inner layer are stitched together using threads, 15/24, which are made of metal), wherein- the plurality of threads (4a) are arranged only in columns that align with the vehicle axis (This limitation is claimed as an alternative and therefore not required when the another alternative is met) or in columns and rows (Figure 1 – the threads are arranged such that they are in columns and rows where the rows are perpendicular to the columns) that the number density of the columns is greater than the number density of the rows (Column 8, Lines 29-38 – the stitch pattern is a rectangle and therefore is a pattern such that the over an area the spacing between columns is less than the spacing between rows and therefore the number density of the columns would be greater than the number of rows) but does not teach wherein the layer of insulation is configured to be at least partially saturated with water; waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer.
Ackerman (U.S. Patent No. 5,322,725) teaches a thermal protection system (Title) with an outer layer (10), and inner layer (14) and a layer of insulation (12) configured to be at least partially saturated with water (Column 3, Lines 60-68 and Column 4, Lines 58-65 – the insulation carries at least some amount of water/steam and therefore is at least partially saturated with water) but does not waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer.

Claims 2-9 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the inner fabric layer” along with the remaining limitations of Claim 10 are not taught or fairly suggested in the prior art of record for the same reasons as discussed above for claim 1.

Claims 12-15 depend from Claim 10 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “waterproofing applied to an edge of the thermal protection apparatus, wherein the waterproofing contacts the outer fabric layer and the layer of insulation” along with the remaining limitations of Claim 17 are not taught or fairly suggested in the prior art of record for the same reasons as discussed above for claim 1.

Claims 18-22 depend from Claim 17 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741